PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 96-4219

TAI ANH PHAN,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-95-329-A)

Argued: April 10, 1997

Decided: July 29, 1997

Before RUSSELL and LUTTIG, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Russell wrote the opinion, in
which Judge Luttig and Senior Judge Phillips joined.

_________________________________________________________________

COUNSEL

ARGUED: John Kenneth Zwerling, ZWERLING & KEMLER, P.C.,
Alexandria, Virginia, for Appellant. James L. Trump, Assistant
United States Attorney, Andrew Gerald McBride, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee. ON BRIEF: Lisa B. Kemler,
ZWERLING & KEMLER, P.C., Alexandria, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.

_________________________________________________________________

OPINION

RUSSELL, Circuit Judge:

Tai Anh Phan acted as a confidential informant for the FBI starting
in May 1995. As part of his cooperation agreement, Phan promised
not to engage in any criminal activity. Within a few weeks of entering
into the agreement, however, Phan decided to rob a gun dealer with
the help of a criminal associate, Anthony Wright. Demonstrating that
there is really no honor among thieves, Wright also became an FBI
informant and told agents about the robbery plan, leading to Phan's
arrest.

Phan's downfall began in March 1995 when he called Wright in
Atlanta and discussed plans to travel from Virginia to Atlanta in order
to engage in credit card fraud. Wright contacted an agent of the
United States Secret Service and arranged to record his phone conver-
sations with Phan. The Secret Service conducted a brief investigation,
paid Wright for his help, but ended its inquiry in the middle of April.

Phan asked Wright to come to Virginia. Wright agreed. On April
25, 1995, Wright telephoned FBI headquarters in Washington, D.C.
and asked to speak to someone about Phan. Wright's call was directed
to Agent Charles Knowles, who was one of Phan's contacts at the
FBI. Wright talked to Agent Knowles and took down his name and
telephone number.

In May 1995, Wright moved from Atlanta to Virginia and initially
stayed with Phan at his home in Falls Church. Phan asked Wright
about any possible criminal enterprise in which they could participate.
Wright said that he knew of a gun dealer, Richard Perkins, who kept
a number of guns in his house. Perkins was the Mid-Atlantic sales
representative for Glock, Inc., a large manufacturer of semi-automatic
handguns. Phan expressed interest in robbing Perkins.

                    2
On May 30, 1995, Wright again contacted Agent Knowles and told
him that Phan was planning to rob a gun dealer. Agent Knowles
instructed Wright to call him if he got any further information. The
FBI opened an informant file for Wright on June 7, 1995, and Wright
began to receive money from the agency in mid-June.

Meanwhile, Phan engaged in affirmative steps toward robbing Per-
kins, including: 1) telephoning Perkins and pretending to be a United
Parcel Service driver in order to get the exact address of Perkins'
house; 2) soliciting three other criminal associates, Tuan Nguyen,
Khai Bui, and Minh Le, to participate in the robbery; 3) establishing
the plan for the robbery; and, 4) instructing Wright to map out the
area surrounding Perkins' house. Wright recorded a number of his
phone conversations with Phan during which they discussed the rob-
bery and the eventual sale of the stolen guns.

As part of Phan's cooperation agreement, Agent Knowles and
another FBI agent met with Phan on June 15, 1995. They asked Phan
if he had any information on illegal guns, robberies, home invasions,
burglaries, or gang activity. Phan told the agents this activity was "not
his style," and that he did not associate with anyone who committed
those types of crimes.

Phan informed the members of the conspiracy that they would be
using guns as part of the robbery. In a taped conversation, Phan
assured Wright that the other conspirators would not hesitate to sub-
due Perkins by any means necessary. On June 24, 1995, Phan met
with Tuan Nguyen and gave him a bag containing two handguns.
Phan asked Nguyen to keep the handguns.

Finally, on June 30, 1995, Phan called the conspirators and told
them the robbery would take place that day. Phan instructed Nguyen
to bring the handguns and give them to Khai Bui. With the FBI fol-
lowing every move, Nguyen, Bui, Le and Wright drove to Perkins'
house. Phan did not go along. The FBI intervened just as the robbery
was about to begin, arrested all of the participants, and seized two
loaded firearms.

A grand jury indicted Phan with conspiracy to commit robbery in
violation of the Hobbs Act, 18 U.S.C. § 1951, and a superseding

                     3
indictment added a charge for using a firearm during and in relation
to a crime of violence in violation of 18 U.S.C.§ 924(c)(1). Nguyen,
Bui, and Le eventually pleaded guilty to Hobbs Act violations. Every-
one involved in the crime testified against Phan at his trial. Phan filed
a number of pre-trial motions, including a motion to dismiss the
indictments based on outrageous government conduct. The district
court denied Phan's motion without prejudice to his renewing the
motion after trial.

At trial, Phan argued that he had acted under public authority, or,
alternatively, the government's actions amounted to entrapment. After
the close of evidence, the district court refused to instruct the jury on
entrapment because of the lack of evidence tending to establish
inducement by the government and the overwhelming evidence of
predisposition to the crime on the part of Phan. The jury returned a
verdict of guilty on both counts of the indictment. The district court
again denied Phan's motion to dismiss the indictment based on outra-
geous government conduct. Phan was sentenced to 63 months on
Count One and 60 months on Count Two to be served consecutively.

Phan appeals his convictions based on the sufficiency of the evi-
dence establishing the § 924(c)(1) violation and the district court's
refusal to give an entrapment instruction.

I.

The indictment in this case charged Phan with using the handguns
in violation of § 924(c)(1). According to the Supreme Court in Bailey
v. United States,1 the government must demonstrate the handguns
were "actively employed" in order to prove they were used in the
manner contemplated by the statute. Phan discussed the need to carry
firearms during the robbery with his criminal associates and provided
Nguyen with two loaded handguns. On the day of the intended rob-
bery, Nguyen transferred the handguns to Bui, who placed them under
the seat of the car in which the conspirators traveled to Perkins'
home. The question on appeal is whether these activities constituted
the active employment of firearms during and in relation to the predi-
_________________________________________________________________

1 116 S. Ct. 501 (1995).

                     4
cate offense of conspiracy to commit robbery.2 We apply the familiar
standard that a conviction is supported by sufficient evidence if, when
viewing the evidence in the light most favorable to the government,
we are able to conclude that a rational jury could have found each of
the essential elements of the offense beyond a reasonable doubt.3

Bailey addressed the meaning of "use" within the context of two
cases in which drug traffickers were found with drugs and firearms
in their possession. Mere possession of a firearm, the Supreme Court
held, is insufficient to establish use. Instead, the offender must have
actively employed the firearm.4 The Court offered a non-exclusive list
of what constitutes active employment, including"brandishing, dis-
playing, bartering, striking with, and most obviously, firing or
attempting to fire, a firearm."5

Phan argues that he did not actively employ the handguns because
the FBI arrested the conspirators before the robbery took place. At
best, Phan states, the evidence demonstrates that he intended to use
the handguns during the robbery. According to Bailey, § 924(c)(1) "li-
ability attaches only to cases of actual use, not intended use, as when
an offender places a firearm with the intent to use it later."6

Phan's argument that he cannot be held liable for his mere intent
to use a firearm might be persuasive if robbery were the predicate
offense. A Hobbs Act conspiracy to commit robbery, however, is a
separate crime of violence providing its own predicate for § 924(c)(1)
_________________________________________________________________
2 Under the Pinkerton doctrine, Pinkerton v. United States, 328 U.S.
640 (1946), Phan is liable for the overt acts of every other conspirator
done in furtherance of the conspiracy. See United States v. Gironda, 758
F.2d 1201, 1211-15 (7th Cir. 1985) (applying Pinkerton doctrine to hold
defendants liable for use of firearm under § 924(c)), disapproved in part
on other grounds, United States v. Durrive , 902 F.2d 1221, 1226 (7th
Cir. 1990).
3 Jackson v. Virginia, 443 U.S. 307, 319 (1979).
4 Bailey, 116 S. Ct. at 508.
5 Id. See United States v. Hawthorne, 94 F.3d 118, 120 (4th Cir. 1996)
("One might imagine any number of ways that a firearm may be actively
employed, and the Supreme Court has enumerated a few. . . .").
6 116 S. Ct. at 507.

                    5
liability.7 The relevant question is whether Phan actively employed
the handguns during and in relation to the conspiracy, not whether the
handguns were actively employed during and in relation to the robbery.8
And on this question, unfortunately, Bailey offers only imperfect
guidance.

Bailey deals with the application of § 924(c)(1) when the predicate
offense is a substantive crime. Conspiracy, however, is an inchoate
crime. As stated by the Supreme Court, our legal system "identifies
the agreement to engage in a criminal venture as an event of sufficient
threat to social order to permit the imposition of criminal sanctions
for the agreement alone, plus an overt act in pursuit of it, regardless
of whether the crime agreed upon actually is committed."9 The post-
Bailey application of § 924(c)(1) in cases where conspiracy to commit
a violent crime is the predicate offense, and the underlying crime has
been committed, is straightforward. For example, in United States v.
Elder,10 the defendant brandished a firearm during three of the truck
hijackings that formed the basis for his Hobbs Act conspiracy convic-
tion. The Second Circuit had no difficulty finding that the defendant
"used" the firearm as that term is elucidated in Bailey.11 When the
agreed-upon crime is never committed, however, Bailey can only be
applied in a more general sense.

If Phan had merely possessed the handguns at the time of the con-
spiracy, even if he intended to use them during the robbery, we would
be forced to vacate his conviction under Bailey .12 On the other hand,
_________________________________________________________________
7 See United States v. Elder, 88 F.3d 127, 128-29 (2nd Cir. 1996) (per
curiam) (holding that Hobbs Act conspiracy to commit armed robbery is
by definition a felony involving substantial risk that physical force may
be used and therefore is a proper predicate for a§ 924(c)(1) conviction).
8 See United States v. Meggett, 875 F.2d 24, 29 (2nd Cir. 1989) (hold-
ing that use of firearm need not occur in connection with ultimate object
of conspiracy in order to support a § 924(c)(1) conviction), abrogated on
other grounds, United States v. Rosario, 111 F.3d 293, 300 (2nd Cir.
1997) (recognizing Bailey standard).
9 United States v. Feola, 420 U.S. 671, 694 (1975).
10 88 F.3d 127 (2nd Cir. 1996).
11 Id. at 129.
12 116 S. Ct. at 508 ("[T]he inert presence of a firearm, without more,
is not enough to trigger § 924(c)(1)."). See United States v. James, 79

                    6
we do not have to find that Phan actively employed the handguns in
one of the ways listed in Bailey in order to affirm his conviction. As
noted by the Court, "use" takes on different meanings depending on
context.13 In the context of the inchoate crime of conspiracy to com-
mit robbery, we find that the giving of firearms to a fellow conspira-
tor constitutes active employment.

Of course, the second element of a § 924(c)(1) conviction must
also be satisfied. It is not enough that Phan gave the handguns to
Nguyen, who subsequently turned them over to Bui. The use of the
firearm must take place during and in relation to the conspiracy.14 In
this case, however, the nexus between the handguns and the conspir-
acy to commit robbery could not be closer. The transfer of the hand-
guns was done in preparation for their eventual use during the
robbery. In other words, the active employment of the handguns was
in itself an overt act in furtherance of the conspiracy.

Even in light of the Supreme Court's holding in Bailey, there is
more than sufficient evidence to support the jury's finding that Phan
used the handguns during and in relation to the conspiracy to commit
robbery. Accordingly, we affirm Phan's conviction.

II.

A valid entrapment defense contains two elements: 1) government
inducement and 2) a lack of predisposition to commit the crime on the
defendant's part.15 The district court must determine that the defen-
dant has met his initial burden of producing more than a scintilla of
evidence of entrapment before submitting the issue to the jury.16 The
_________________________________________________________________

F.3d 553, 554 (7th Cir. 1996) (vacating § 924(c)(1) conviction predicated
on drug trafficking conspiracy because defendant merely possessed fire-
arm).

13 116 S. Ct. at 508.
14 United States v. Richardson , 86 F.3d 1537, 1549 (10th Cir.) (discuss-
ing relevant cases), cert. denied, 117 S. Ct. 588 (1996).
15 United States v. Singh, 54 F.3d 1182, 1189 (4th Cir. 1995).

16 Id.

                    7
district court's refusal to give an entrapment instruction is a matter of
law reviewed de novo.17

Phan failed to offer more than a scintilla of evidence that the gov-
ernment entrapped him into committing a crime. We are doubtful that
a reasonable jury could conclude that Wright was acting for or on
behalf of any law enforcement agency when he suggested the gun
dealer as a potential target for Phan.18 Agent Knowles opened an
informant file for Wright on June 7, 1995, and Wright began to
receive payments from the FBI in mid-June. This process took place
after Phan had begun to make preparations for the robbery and had
discussed his plans with other conspirators.

Even if Wright were viewed as a government informant based on
his history as an informant and his initial contact with Agent
Knowles, there is no evidence of inducement as a matter of law.
Inducement involves the elements of government overreaching and
conduct designed to implant a criminal design in the mind of an inno-
cent party.19 Wright told Phan about the gun dealer in response to
Phan's request for information concerning a crime they could commit.
The idea that Phan was an innocent party, or needed any help formu-
lating a criminal design, is completely unbelievable. Finally, no rea-
sonable jury could find that Phan was not predisposed to commit the
crime charged. His eager and ready response to Wright's suggestion,
combined with the leadership role he assumed, belies any argument
that Phan was an unwilling participant.20 Phan's claim is meritless.

III.

For the foregoing reasons, Phan's conviction under§ 924(c)(1) and
the district court's refusal to submit the issue of entrapment to the jury
are affirmed.

AFFIRMED
_________________________________________________________________
17 Id.

18 See United States v. Perl, 584 F.2d 1316, 1321 (4th Cir. 1978)
(defendant must produce evidence of government involvement in scheme
to entrap).
19 United States v. Daniel, 3 F.3d 775, 778 (4th Cir. 1993).
20 See Jacobson v. United States , 503 U.S. 540, 550 (1992) (ready com-
mission of criminal act demonstrates predisposition).

                     8